Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed 01/29/2021 has been entered.
 Response to Arguments
Applicant’s arguments, see Remarks filed 01/29/2021 with respect to claims 1, 11 and 19 have been fully considered and are persuasive.  
Allowable Subject Matter
Claims 1 - 20 allowed.
The following is an examiner’s statement of reasons for allowance: 
With regards to claims 1, 11 and 19, the prior art of record fails to expressly disclose a system, a method or/and a non-transitory computer-readable storage medium, comprising one or more programs for executing the following steps on one or more computing devices comprising converting a plurality of electron beams into light using a scintillator; producing image data of the light from the plurality of electron beams using a camera as the light from the electron beams is projected at a fiber optics array having a plurality of targets; determining, using an image processing module, an specifically wherein the multi-pole array has at least four poles that are excited by a single pole excitation or a linear combination of excitations: and applying, using a control module, the voltage to the relay lens, the field lens, or the multipole array to perform the adjustment, in combination with the rest of the claimed limitations. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DJURA MALEVIC whose telephone number is (571)272-5975.  The examiner can normally be reached on M-F (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on (571) 272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/DJURA MALEVIC/Examiner, Art Unit 2884